Press Release For Further Information Contact: INVESTORS: MEDIA: Kevin TwomeyKaren Rugen 717-731-6540717-730-7766 or investor@riteaid.com FOR IMMEDIATE RELEASE RITE AID ANNOUNCES THIRD QUARTER RESULTS · Reports Third Quarter Loss of $.12 Per Diluted Share Compared to a Loss of $.01 Per Diluted Share in Prior Year · Reports Third Quarter Adjusted EBITDA of $232.3 Million Compared to Adjusted EBITDA of $160.8 Million in Prior Year · RevisesFiscal 2008 Guidance CAMP HILL, PA, December 20, 2007 - Rite Aid Corporation (NYSE: RAD) today announced financial results for its third quarter ended December 1, 2007.Other than same-store comparisons, results for the third quarter reflect the acquisition of the Brooks Eckerd stores and distribution centers acquired June 4, 2007. Revenues for the 13-week third quarter were $6.52 billion versus revenues of $4.32 billion in the prior year third quarter.Revenues increased 51.0 percent. Same store sales increased 0.7 percent during the third quarter as compared to the year-ago like period, consisting of a 1.2 percent pharmacy same store sales increase and a 0.4 percent decrease in front-end same store sales.The number of prescriptions filled in same stores increased 0.2 percent. (The acquired Brooks Eckerd stores are excluded from the same store sales and prescription count calculations.)Prescription sales accounted for 68.3 percent of total sales, and third party prescription sales represented 96.0 percent of pharmacy sales. Net loss for the quarter was $84.8 million or $.12 per diluted share compared to last year’s third quarter net income of $1.1 million but a loss of $.01 per diluted share because of the negative impact of preferred stock dividends. An increase in adjusted EBITDA of $71.5 million and an increase in the income tax benefit of $53.6 million were exceeded by the increase in expenses resulting from the Brooks Eckerd acquisition including an increase in depreciation and amortization expense of $69.7 million, additional interest expense of62.1 million, integration expense of $53.3 million and an increase in store closing and impairment charge of $16.7 million. - MORE - Rite Aid FY'08 Q3 Press Release - page 2 Adjusted EBITDA (which is reconciled to net loss on the attached table) was $232.3 million or 3.6 percent of revenues for the third quarter compared to $160.8 million or 3.7 percent of revenues for last year’s third quarter.The $71.5 million increase in adjusted EBITDA was due to the increase in revenues, which came primarily from acquired Brooks Eckerd stores, along with an improvement in gross margin rate. Excluding occupancy expenses related to the company’s new and relocated store program, expenses as a percent of revenues were lower. “Pharmacy same store sales increases remained steady throughout the quarter, gross margin rate improved and our team once again did a good job of controlling expenses. But even though our front end sales started to turn positive in November, we are disappointed with our results,” said Mary Sammons, Rite Aid chairman, president and CEO. “Like the rest of the industry, our business has been negatively impacted by a slow start to the cough, cold and flu season and a more cautious consumer. “On the positive side, we’re pleased with our progress on the Brooks Eckerd integration and continue to expect all of the acquired stores to be converted and integrated into Rite Aid by fall of next year,” Sammons said. “Our new and relocated store development is also on track for the year.” In the third quarter, the company opened 12 new stores, relocated 21 stores and closed or sold 64 stores which were primarily related to combining acquired stores in close proximity to existing stores.Stores in operation at the end of the quarter totaled 5,089. Company Lowers Guidance for Fiscal 2008 Based on current trends, Rite Aid said that it is lowering its fiscal 2008 guidance for sales, net loss and adjusted EBITDA.The company said it expects sales to be between $24.3 billion and $24.6 billion, with same store sales improving 1.0 percent to 2.0 percent as compared to previous guidance of $24.5 billion and $25.1 billion, with same store sales improving 1.3 percent to 3.3 percent.Net loss for fiscal 2008, including nine months of acquisition-related cost savings of approximately $200 million, is expected to be between $161 million and $192 million or between $.27 and $.31 loss per diluted share as compared to previous guidance of net loss between $78 million and $161 million or a loss per diluted share of $.15 to $.27.Adjusted EBITDA (which is reconciled to net loss on the attached table) is expected to be between $950 million and $1.0 billion as compared to previous guidance of between $1.0 billion and $1.1 billion. Capital expenditures, including integration capital expenditures but excluding proceeds from sale and leaseback transactions, are expected to be between $790 million to $820 million as compared to $825 million to $875 million.Proceeds from sale and leaseback transactions are expected to be approximately $85 million as compared to $100 million. “We are lowering our fiscal 2008 guidance because the cough, cold and flu season continues to be weaker than last year and we are seeing slower holiday sales than expected so far,” Sammons said. “Our team is focused on our critical priorities of increasing both front end and pharmacy sales, containing costs, investing in the store base through our new and relocated store program and improving customer satisfaction. We believe these initiatives will deliver shareholder value long-term and are designed to strengthen our market share and competitive positioning.We remain very excited about our integration of the Brooks Eckerd acquisition and are as confident as ever of our ability to capture the cost-savings synergies, which we continue to expect to be $200 million in fiscal 2008 and $300 million in fiscal 2009,” she said. - MORE - Rite Aid FY'08 Q3 Press Release - page 3 Conference Call Broadcast Rite Aid will hold an analyst call at 8:30 a.m. Eastern Time today with remarks by Rite Aid's management team. The call will be simulcast via the internet and can be accessed through the websites www.riteaid.com in the conference call section of investor information and www.StreetEvents.com.A playback of the call will be available on both sites starting at 12 p.m. Eastern Time today.A playback of the call will also be available by telephone for 48 hours beginning at 12 p.m. Eastern Time today until 12 p.m. Eastern Time on December 22.The playback number is 1-800-642-1687 from within the U.S. and Canada or 1-706-645-9291 from outside the U.S. and Canada with the eight-digit reservation number 27298447. Rite Aid Corporation is one of the nation’s leading drugstore chains with approximately 5,100 stores in 31 states and the District of Columbia.Information about Rite Aid, including corporate background and press releases, is available through the company’s website at www.riteaid.com. This press release may contain forward-looking statements, which are subject to certain risks and uncertainties that could cause actual results to differ materially from those expressed or implied in the forward-looking statements.Factors that could cause actual results to differ materially from those expressed or implied in such forward-looking statements include our high level of indebtedness, our ability to make interest and principal payments on our debt and satisfy the other covenants contained in our senior secured credit facility and other debt agreements, our ability to improve the operating performance of ourstoresin accordance with our long term strategy, our ability to realize the benefits of the Brooks Eckerd acquisition, our ability to hire and retain pharmacists and other store personnel, the efforts of private and public third-party payors to reduce prescription drug reimbursements and encourage mail order, competitive pricing pressures, continued consolidation of the drugstore industry, changes in state or federal legislation or regulations, the outcome of lawsuits and governmental investigations, general economic conditions and inflation, interest rate movements andaccess to capital.Consequently, all of the forward-looking statements made in this press release are qualified by these and other factors, risks and uncertainties.Readers are also directed to consider other risks and uncertainties discussed in documents filed by the Company with the Securities and Exchange Commission.Forward-looking statements can be identified through the use of words such as "may", "will", "intend", "plan", "project", "expect", "anticipate", "could", "should", "would", "believe", "estimate", "contemplate", and "possible". See the attached table or the 8-K furnished to the Securities and Exchange Commission on December 20, 2007 for definition, purpose and reconciliation of a non-GAAP financial measure referred to herein to the most comparable GAAP financial measure. ### RITE AID CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Dollars in thousands) (unaudited) December 1, 2007 March 3, 2007 ASSETS Current assets: Cash and cash equivalents $173,642 $106,148 Accounts receivable, net 731,803 374,493 Inventories, net 4,270,255 2,335,679 Prepaid expenses and other current assets 163,146 136,668 Total current assets 5,338,846 2,952,988 Property, plant and equipment, net 2,892,242 1,743,104 Goodwill 1,589,459 656,037 Other intangibles, net 1,231,586 178,220 Deferred tax assets 1,262,241 1,380,942 Other assets 236,466 179,733 Total assets $12,550,840 $7,091,024 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Current maturities of long-term debt and lease financing obligations $29,997 $16,184 Accounts payable 1,542,509 902,807 Accrued salaries, wages and other current liabilities 1,160,299 670,934 Total current liabilities 2,732,805 1,589,925 Long-term debt, less current maturities 5,919,892 2,909,983 Lease financing obligations, less current maturities 153,327 174,121 Other noncurrent liabilities 1,083,772 754,149 Total liabilities 9,889,796 5,428,178 Commitments and contingencies - - Stockholders' equity: Preferred stock - Series E 120,000 120,000 Preferred stock - Series G 136,858 129,917 Preferred stock - Series H 133,204 127,385 Preferred stock - Series I 116,415 116,415 Common stock 795,352 536,686 Additional paid-in capital 3,967,116 3,118,299 Accumulated deficit (2,585,096) (2,462,197) Accumulated other comprehensive loss (22,805) (23,659) Total stockholders' equity 2,661,044 1,662,846 Total liabilities and stockholders' equity $12,550,840 $7,091,024 RITE AID CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except per share amounts) (unaudited) Thirteen Weeks ended December 1, 2007 Thirteen Weeks ended December 2, 2006 Revenues $6,523,544 $4,320,208 Costs and expenses: Cost of goods sold 4,772,895 3,166,165 Selling, general and administrative expenses 1,738,926 1,079,509 Store closing and impairment charges 21,836 5,119 Interest expense 130,306 68,184 Gain on sale of assets and investments, net (2,105) (48) 6,661,858 4,318,929 (Loss) income before income taxes (138,314) 1,279 Income tax (benefit) expense (53,468) 175 Net (loss) income $(84,846) $1,104 Basic and diluted loss per share: Numerator for loss per share: Net (loss) income $(84,846) $1,104 Accretion of redeemable preferred stock (26) (26) Cumulative preferred stock dividends (8,168) (7,897) Loss attributable to common stockholders - basic and diluted $(93,040) $(6,819) Denominator: Basic and diluted weighted average shares 785,512 524,556 Basic and diluted loss per share $(0.12) $(0.01) RITE AID CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except per share amounts) (unaudited) Thirty-nine Weeks ended December 1, 2007 Thirty-nine Weeks ended December 2, 2006 Revenues $17,580,559 $12,945,650 Costs and expenses: Cost of goods sold 12,810,905 9,456,572 Selling, general and administrative expenses 4,617,594 3,247,208 Store closing and impairment charges 42,453 24,153 Interest expense 322,281 205,703 Acquisition related financing commitment charge 12,900 - Gain on sale of assets and investments, net (4,684) (1,403) 17,801,449 12,932,233 (Loss) income before income taxes (220,890) 13,417 Income tax (benefit) expense (94,080) 1,688 Net (loss) income $(126,810) $11,729 Basic and diluted loss per share: Numerator for loss per share: Net (loss) income $(126,810) $11,729 Accretion of redeemable preferred stock (77) (77) Cumulative preferred stock dividends (24,295) (23,494) Preferred stock beneficial conversion (556) - Loss attributable to common stockholders - basic and diluted $(151,738) $(11,842) Denominator: Basic and diluted weighted average shares 699,453 523,465 Basic and diluted loss per share $(0.22) $(0.02) RITE AID CORPORATION AND SUBSIDIARIES SUPPLEMENTAL INFORMATION RECONCILIATION OF NET (LOSS) INCOME TO ADJUSTED EBITDA (In thousands) Thirteen Weeks ended December 1, 2007 Thirteen Weeks ended December 2, 2006 Reconciliation of net (loss) income to adjusted EBITDA: Net (loss) income $(84,846) $1,104 Adjustments: Interest expense 130,306 68,184 Recurring income tax (benefit) expense (53,468) 175 Depreciation and amortization 137,530 67,808 LIFO charges (a) 16,041 8,946 Store closing and impairment charges 21,836 5,119 Stock-based compensation expense 9,044 7,245 Gain on sale of assets and investments, net (2,105) (48) Litigation settlements, net (b) - (1,294) Legal and accounting expenses (c) 213 448 Incremental acquisition costs (d) 53,298 687 Closed store liquidation expense (e) 2,897 1,540 Other 1,531 849 Adjusted EBITDA $232,277 $160,763 Percent of revenues 3.56% 3.72% Notes: (a) Represents non-cash charges to value our inventories under the last-in first-out ("LIFO") method. (b) Represents net impact of non-recurring litigation. (c) Charges consist primarily of fees paid for legal services related to defending against litigation related to prior management's business practices and to defend prior management. (d) Represents incremental costs related to the acquisition of Jean Coutu, USA. (e) Represents costs to liquidate inventory at stores that are in the process of closing. RITE AID CORPORATION AND SUBSIDIARIES SUPPLEMENTAL INFORMATION RECONCILIATION OF NET (LOSS) INCOME TO ADJUSTED EBITDA (In thousands) Thirty-nine Weeks ended December 1, 2007 Thirty-nine Weeks ended December 2, 2006 Reconciliation of net (loss) income to adjusted EBITDA: Net (loss) income $(126,810) $11,729 Adjustments: Interest expense 322,281 205,703 Recurring income tax (benefit) expense (94,080) 1,688 Depreciation and amortization 337,941 201,228 LIFO charges (a) 41,373 26,838 Store closing and impairment charges 42,453 24,153 Stock-based compensation expense 27,618 15,851 Gain on sale of assets and investments, net (4,684) (1,403) Acquisition related financing commitment charge (b) 12,900 - Litigation settlements, net (c) - (1,294) Legal and accounting expenses (d) 456 750 Incremental acquisition costs (e) 116,564 742 Closed store liquidation expense (f) 7,296 7,171 Other 3,259 2,721 Adjusted EBITDA $686,567 $495,877 Percent of revenues 3.91% 3.83% Notes: (a) Represents non-cash charges to value our inventories under the last-in first-out ("LIFO") method. (b) Represents a charge for financing commitments related to the acquisition of Jean Coutu, USA. (c) Represents net impact of non-recurring litigation. (d) Charges consist primarily of fees paid for legal services related to defending against litigation related to prior management's business practices and to defend prior management. (e) Represents incremental costs related to the acquisition of Jean Coutu, USA. (f) Represents costs to liquidate inventory at stores that are in the process of closing. RITE AID CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) (unaudited) Thirteen Weeks ended December 1, 2007 Thirteen Weeks ended December 2, 2006 OPERATING ACTIVITIES: Net (loss) income $(84,846) $1,104 Adjustments to reconcile to net cash (used in) provided by operating activities: Depreciation and amortization 137,530 67,808 Store closing and impairment charges 21,836 5,119 LIFO charges 16,041 8,946 Gain on sale of assets and investments, net (2,105) (48) Stock-based compensation expense 9,044 7,245 Changes in deferred taxes (50,870) 1,068 Changes in operating assets and liabilities: Net proceeds from accounts receivable securitization 110,000 45,000 Accounts receivable (48,546) (14,165) Inventories (305,109) (53,074) Prepaid expenses and other current assets (4,280) (2,016) Other assets 6,755 (9,142) Income taxes receivable/payable (3,543) (1,255) Accounts payable (115,161) (22,539) Other liabilities 36,527 10,754 Net cash (used in) provided by operating activities (276,727) 44,805 INVESTING ACTIVITIES: Payments for property, plant and equipment (198,745) (86,814) Intangible assets acquired (11,027) (6,032) Acquisition of Jean Coutu, USA, net of cash acquired 50,024 - Proceeds from sale-leaseback transactions 10,207 202 Proceeds from dispositions of assets and investments 10,458 2,548 Net cash used in investing activities (139,083) (90,096) FINANCING ACTIVITIES: Proceeds from issuance of long-term debt - 145,000 Net proceeds from revolver 405,000 340,000 Principal payments on long-term debt (3,710) (394,715) Change in zero balance cash accounts 20,441 10,517 Net proceeds from the issuance of common stock 874 1,795 Payments for preferred stock dividends (3,845) (3,845) Excess tax deduction on stock options 360 323 Financing costs paid - (2,019) Net cash provided by financing activities 419,120 97,056 Increase in cash and cash equivalents 3,310 51,765 Cash and cash equivalents, beginning of period 170,332 96,632 Cash and cash equivalents, end of period $173,642 $148,397 RITE AID CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) (unaudited) Thirty-nine Weeks ended December 1, 2007 Thirty-nine Weeks ended December 2, 2006 OPERATING ACTIVITIES: Net (loss) income $(126,810) $11,729 Adjustments to reconcile to net cash (used in) provided by operating activities: Depreciation and amortization 337,941 201,228 Store closing and impairment charges 42,453 24,153 LIFO charges 41,373 26,838 Gain on sale of assets and investments, net (4,684) (1,403) Stock-based compensation expense 27,618 15,851 Acquisition related financing commitment charge 12,900 - Changes in deferred taxes (89,872) 5,302 Proceeds from insured loss 8,550 - Changes in operating assets and liabilities: Net proceeds from accounts receivable securitization 50,000 40,000 Proceeds from sale of inventory 8,156 - Accounts receivable 8,044 (6,872) Inventories (561,144) (153,850) Prepaid expenses and other current assets (6,083) (687) Other assets 6,337 (7,652) Income taxes receivable/payable (15,061) (7,279) Accounts payable (39,837) 54,343 Other liabilities 70,044 (18,956) Net cash (used in) provided by operating activities (230,075) 182,745 INVESTING ACTIVITIES: Payments for property, plant and equipment (478,431) (224,008) Intangible assets acquired (40,737) (23,813) Acquisition of Jean Coutu, USA, net of cash acquired (2,306,554) - Proceeds from sale-leaseback transactions 20,757 31,682 Proceeds from dispositions of assets and investments 23,566 7,714 Proceeds from insured loss 5,950 - Net cash used in investing activities (2,775,449) (208,425) FINANCING ACTIVITIES: Proceeds from issuance of long-term debt 2,306,005 145,000 Net proceeds from revolver 708,000 341,000 Proceeds from financing secured by owned property - 11,072 Principal payments on long-term debt (10,919) (399,885) Change in zero balance cash accounts 121,058 9,642 Net proceeds from the issuance of common stock 12,722 4,301 Payments for preferred stock dividends (11,535) (11,535) Excess tax deduction on stock options 5,882 434 Financing costs paid (58,195) (2,019) Net cash provided by financing activities 3,073,018 98,010 Increase in cash and cash equivalents 67,494 72,330 Cash and cash equivalents, beginning of period 106,148 76,067 Cash and cash equivalents, end of period $173,642 $148,397 RITE AID CORPORATION AND SUBSIDIARIES SUPPLEMENTAL INFORMATION RECONCILIATION OF NET LOSS GUIDANCE TO ADJUSTED EBITDA GUIDANCE YEAR ENDING MARCH 1, 2008 (In thousands, except per share amounts) Guidance Range Low High Reconciliation of net loss to adjusted EBITDA: Net loss $(192,000) $(161,000) Adjustments: Interest expense 455,000 455,000 Income tax benefit, net (114,600) (95,600) Depreciation and amortization 480,000 480,000 LIFO charge 60,000 60,000 Store closing, liquidation, and impairment charges 70,000 70,000 Non recurring Brooks-Eckerd integration expenses 145,000 145,000 Acquisition related financing commitment charge 12,900 12,900 Stock-based compensation expense 35,000 35,000 Other (1,300) (1,300) Adjusted EBITDA $950,000 $ 1,000,000 Diluted loss per share $(0.31) $(0.27)
